Name: 2008/547/EC: Commission Decision of 20 June 2008 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2008) 2775) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe; NA;  technology and technical regulations;  European construction
 Date Published: 2008-07-04

 4.7.2008 EN Official Journal of the European Union L 176/11 COMMISSION DECISION of 20 June 2008 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document number C(2008) 2775) (Text with EEA relevance) (2008/547/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) The Appendix to Annex VI to the Act of Accession has been amended by Commission Decisions 2007/26/EC (2), 2007/689/EC (3), 2008/209/EC (4) and 2008/331/EC (5). (3) Bulgaria has provided guarantees that one milk processing establishment has completed its upgrading process and is now in full compliance with Community legislation. This establishment is allowed to receive and process non-compliant raw milk. This establishment should therefore be included in the list of Chapter I of the Appendix to Annex VI. (4) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Chapter I of the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania, the following entry is added: 1. BG 1312002 Milk Grup  EOOD s. Yunacite. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1243/2007 (OJ L 281, 25.10.2007, p. 8). (2) OJ L 8, 13.1.2007, p. 35. (3) OJ L 282, 26.10.2007, p. 60. (4) OJ L 65, 8.3.2008, p. 18. (5) OJ L 114, 26.4.2008, p. 97.